DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The references cited by applicants in the information disclosure statement filed 11/5/2021 have been made of record.  The Examiner has considered the voluminous references. Further, the examiner points out the applicant may not comply the Duty of Disclosure
Applicant is advised that the MPEP states the following with respect to large information disclosure statements:
Although a concise explanation of the relevance of the information is not required for English language information, applicants are encouraged to provide a concise explanation of why the English-language information is being submitted and how it is understood to be relevant. Concise explanations (especially those which point out the relevant pages and lines) are helpful to the Office, particularly where documents are lengthy and complex and applicant is aware of a section that is highly relevant to patentability or where a large number of documents are submitted and applicant is aware that one or more are highly relevant to patentability.  MPEP § 609.04(a)(III).

	The MPEP further provides more support for this position. In a subsection entitled “Aids to Compliance with Duty of Disclosure,” item thirteen states:
It is desirable to avoid the submission of long lists of documents if it can be avoided.  Eliminate clearly irrelevant information and marginally pertinent cumulative information.  If a long list is submitted, highlight those documents which have been specifically brought to Applicant's attention See Penn Yan Boats, Inc. v. Sea Lark Boats Inc.  359 F. Supp. 948, (S.D. Fla. 1972).  See also MPEP § 2004.

This IDS presented a situation where the number of the filed disclosures was in excess of 500 references. While reviewing the voluminous references, the examiner notices lots of the submitted references do not have a relevance with the claimed subject matter and further they are in completely different fields of art.
The cloaking of a clearly relevant reference by inclusion in a long list of citations may not comply with the Applicant's duty of disclosure, as discussed in MPEP 2004, and even further reviewing the voluminous references without properly highlighting those documents, which have been specifically brought to Applicant's attention and/or are known to be of the most significance, makes a serious burden on the examiner.
Therefore, it is recommended the applicant should present a concise statement as to the relevance of that/those particular documents therein cited.


Claim Objections
Claim 1 objected to because of the following informalities:
Claim 1 recites the limitation "the housing hollow cavity" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “a liquid level sensor tube housing having an outer structure with a hollow cavity disposed therein” in lines 6-7.  However, the original disclosure does not disclose that the liquid level sensor tube housing has a hollow cavity.  Instead, the original disclosure is silent as to whether or not the liquid level sensor tube housing has a hollow cavity.  Therefore, the original disclosure does not support that applicant possessed the claimed invention.
Claim 1 recites “a plurality of sensors nonmovably disposed within the liquid level sensor tube” in line 10.  However, the original disclosure does not disclose a plurality of sensors that are nonmovable.  Instead, the original disclosure is silent as to whether or 
Claims 2-10 depend on claim 1 and inherit the same problems.
Claim 11 recites “the housing having an inner housing portion and an outer housing portion that are connected together to form a hollow chamber within the housing” in lines 5-6.  However, the original disclosure does not disclose that the housing having an inner housing portion and an outer housing portion that are connected together to form a hollow chamber within the housing.  Instead, the original disclosure is silent as to whether or not the housing has a hollow cavity.  Therefore, the original disclosure does not support that applicant possessed the claimed invention.
Claim 11 recites “at least one sensor disposed in the hollow chamber and connected with the housing at a fixed location” in lines 9-10.  However, the original disclosure does not disclose at least one sensor connected with the housing at a fixed location.  Instead, the original disclosure is silent as to whether or not the sensors are at fixed locations. Therefore, the original disclosure does not support that applicant possessed the claimed invention.
Claims 12-16 depend on claim 1 and inherit the same problems.
Claim 12 recites that “the at least one sensor is in an air-filled environment” in lines 1-2.  However, the original disclosure does not disclose that the at least one sensor is in an air-filled environment.  Instead, the original disclosure merely discloses that the environment of the at least one sensor is a dry environment. Therefore, the original disclosure does not support that applicant possessed the claimed invention.



(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the housing" in line 7.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if “the housing” refers to the vessel housing of line 3 or the liquid level sensor tube housing of line 6.  The examiner has interpreted “the housing” to refer to the liquid level sensor tube housing.
Claims 2-10 depend on claim 1 and are rejected for inheriting the same problem.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-3 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 4,880,982 issued to Hoksaas (“Hoksaas”) in view of and EP 3588021 by van der Stigchel (“van der Stigchel”) and U.S. Patent 4,535,628 issued to Hope (“Hope”).

As for claim 1, Hoksaas discloses a chemical vessel for providing a chemical precursor for use in deposition of semiconductor films onto a substrate, the chemical vessel comprising:
a vessel housing (10); and
a liquid level sensor tube (11) extending from a top of the vessel housing a fixed depth into the vessel housing (see Fig. 1), the liquid level sensor tube comprising:
a liquid level sensor tube housing (18) having an outer structure (18) with a hollow cavity (for 20) disposed therein (see Fig. 3), wherein the liquid level sensor tube housing (18) extends substantially an entire length of the liquid sensor tube (col. 2, lines 42-43);
a slot (22) built into the liquid level sensor tube housing (18); and
a plurality of sensors (40, 42, 42’) disposed within the liquid level sensor tube (11) inside the hollow cavity (i.e. inside 20), the plurality of sensors configured to indicate a level of a liquid chemical precursor within the vessel housing (col. 3, lines 42-52).

However, van der Stigchel discloses a plurality of sensors (24, 25) that are in a dry environment (paragraph [0056]) within a housing hollow cavity (31).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the housing hollow cavity of Hoksaas to be a cry environment as disclosed by van der Stigchel in order to protect the sensors from environmental light, dust and moisture (van der Stigchel: paragraph [0056]).
Hoksaas as modified by van der Stigchel does not explicitly disclose that the plurality of sensors are nonmovable.
However, Hoksaas discloses that the plurality of sensors may determine a liquid level without moving (Hoksaas: col. 4, lines 15-20).  Hope discloses that a plurality of nonmovable sensors may determine different liquid levels as an alternative to using movable sensors to determine different liquid levels (Hope: col. 4, lines 22-30 and col. 5, lines 9-12).  The nonmovable sensors do not require structures that move sensors to different locations (Hope: compare Fig. 13 with Figs. 1 and 2).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the plurality of sensors of Hoksaas and van der Stigchel to be nonmovable as disclosed by Hope in order to simplify the structure of the liquid level sensor.
Regarding the recitation that the chemical vessel is for providing a chemical precursor, the examiner notes that this recitation describes the intended use of the 

As for claim 2, Hoksaas as modified by van der Stigchel and Hope discloses that the plurality of sensors (Hoksaas: 40, 42, 42’) are disposed at different locations on the liquid level sensor tube (Hoksaas: see Fig. 3.  See also col. 3, lines 38-42).

As for claim 3, Hoksaas as modified by van der Stigchel and Hope discloses that the slot (Hoksaas: 22) extends substantially an entire length of the liquid level sensor tube (Hoksaas: col. 2, lines 46-48).

As for claim 6, Hoksaas as modified by van der Stigchel and Hope discloses that the slot (Hoksaas: 22) has a triangular cross-sectional shape (Hoksaas: see Fig. 3).

As for claim 7, Hoksaas as modified by van der Stigchel and Hope discloses that the plurality of sensors comprise at least one of: ultrasonic sensors; piezoelectric sensors; conductance sensors; capacitance sensors; or optoelectronic sensors (Hoksaas: col. 3, lines 12-14).

As for claim 8, Hoksaas as modified by van der Stigchel and Hope discloses that the liquid level sensor tube housing comprises at least one of: metals; ceramics; or plastics (Hoksaas: col. 2, lines 42-43).

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 6,909,839 issued to Wang et al. (“Wang”) in view of U.S. Patent 4,880,982 issued to Hoksaas (“Hoksaas”), EP 3588021 by van der Stigchel (“van der Stigchel”) and U.S. Patent 4,535,628 issued to Hope (“Hope”) and U.S. Patent Application Publication 2006/0133955 by Peters (“Peters”).

As for claim 9, Wang discloses a reaction system for depositing a semiconductor film onto a substrate, the reaction system comprising:
a chemical vessel (12);
a reaction chamber (35), the reaction chamber being configured to hold a substrate and configured to receive a gaseous precursor from the chemical vessel (col. 1, lines 24-37); and
a liquid refill source (13) configured to provide additional liquid precursor to the chemical vessel (col. 5, lines 7-11).
	Wang does not disclose the chemical vessel has the structures of the chemical vessel of claim 1.
However, Hoksaas as modified by van der Stigchel and Hope discloses a chemical vessel that has the structures of the chemical vessel of claim 1 (see the rejection of claim 1 above).  Hoksaas discloses that the chemical vessel of claim 1 has structures to sense a liquid level within the chemical vessel (Hoksaas: col. 3, lines 42-52).  Furthermore, Peters also discloses that a chemical vessel should have a sensor to indicate the level of liquid chemical precursor within the vessel housing of the chemical vessel (paragraph [0077]).


As for claim 10, Wang as modified by Hoksaas, van der Stigchel, Hope and Peters discloses a carrier gas source (Wang: 33) configured to provide a carrier gas to the chemical vessel (Wang: col. 5, lines 11-13).

Claims 11 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 4,880,982 issued to Hoksaas (“Hoksaas”) in view of U.S. Patent 4,535,628 issued to Hope (“Hope”).

As for claim 11, Hoksaas discloses a liquid level sensor tube for use in determining a level of chemical precursor in a chemical vessel, the liquid level sensor tube comprising:
	 a housing (11) configured for fixed attachment with a port in a top surface of the chemical vessel (see Fig. 1), wherein the housing extends form the top surface of the chemical vessel to a depth into the chemical vessel (see Fig. 1), the housing (11) 
a slot (22) extending downwardly along the inner housing portion (18), the slot accommodating placement of the chemical precursor therein (col. 2, lines 46-51);
at least one sensor (40, 42, 42’) disposed in the hollow chamber and connected with the housing at a location associated with a determined level of the chemical precursor (col. 3, lines 42-52).
Hoksaas does not explicitly disclose that the at least one of sensors is connected with the housing at a fixed location.
However, Hoksaas discloses that the plurality of sensors may determine a liquid level without moving (Hoksaas: col. 4, lines 15-20).  Hope discloses that a plurality of sensors at fixed locations may determine different liquid levels as an alternative to using movable sensors to determine different liquid levels (Hope: col. 4, lines 22-30 and col. 5, lines 9-12).  The sensors at fixed locations do not require structures that move sensors to different locations (Hope: compare Fig. 13 with Figs. 1 and 2).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the plurality of sensors of Hoksaas to be at fixed locations as disclosed by Hope in order to simplify the structure of the liquid level sensor.

	As for claim 13, Hoksaas as modified by Hope discloses two or more of the sensors that are each connected with the housing at different fixed locations (Hoksaas: 

	As for claim 14, Hoksaas as modified by Hope discloses that the at least one sensor (Hoksaas: 40, 4, 42’) is connected (Hoksaas: see Fig. 3) with the inner housing portion (Hoksaas: 18) adjacent the slot.

	As for claim 15, Hoksaas as modified by Hope discloses two or more sensors (Hoksaas: 40, 4, 42’ and Hope: col. 5, lines 9-12) each connected (Hoksaas: see Fig. 3) with the inner housing portion (Hoksaas: 18) adjacent the slot.

As for claim 16, Hoksaas as modified by Hope discloses that at least two  sensors (Hoksaas: 40, 4, 42’ and Hope: col. 5, lines 9-12) are connected (Hoksaas: see Fig. 3) with the inner housing portion (Hoksaas: 18) at opposed positions with the slot interposed therebetween (Hope: see Fig. 5 for example).


Response to Arguments
Applicant’s arguments with respect to claim 1-10 have been considered but are moot in view of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN N OLAMIT whose telephone number is (571)270-1969. The examiner can normally be reached M-F, 8 am - 5 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN N OLAMIT/Primary Examiner, Art Unit 2853